Citation Nr: 1025963	
Decision Date: 07/13/10    Archive Date: 07/19/10	

DOCKET NO.  08-17 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for chronic tinnitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The appellant, H.W., Jr., and G. D.


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to December 
1946.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a March 2008 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

Good or sufficient cause having been shown, the Veteran's case 
has been advanced on the Board's docket under the provisions of 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2009).  

FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss as likely as not had its 
origin during his period of active military service.  

2.  The Veteran's tinnitus as likely as not had its origin during 
his period of active military service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.385 (2009).  

2.  Chronic tinnitus may not reasonably be disassociated from the 
same acoustic trauma responsible for the Veteran's (now service 
connected) hearing loss.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the Veteran 
and his representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. §§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
(1) inform the Veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform 
the Veteran about the information and evidence that VA will seek 
to provide; and (3) inform the Veteran about the information and 
evidence he is expected to provide.  However, given the 
disposition in this case, further discussion of the various 
provisions of the VCAA is not necessary.  

Service Connection

In reaching this determination, the Board wishes to make it clear 
that it has reviewed all the evidence in the Veteran's claims 
file, which includes his multiple contentions, including those 
offered during the course of a videoconference hearing before the 
undersigned Acting Veterans Law Judge in June 2010, as well as 
service treatment records, and both VA treatment records and 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the Veteran's claims, and 
what the evidence in the claims file shows, or fails to show, 
with respect to those claims.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

The Veteran in this case seeks service connection for bilateral 
hearing loss and tinnitus.  In pertinent part, it is contended 
that the Veteran's hearing loss and tinnitus had their origin 
during, or are in some way the result of, the Veteran's period of 
active military service.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303 (2009). 

Establishing service connection generally requires medical, or in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an inservice incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed inservice disease or 
injury and the current disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Moreover, where a Veteran served continuously for ninety (90) 
days or more during a period of war, and an organic disease of 
the nervous system, such as sensorineural hearing loss, becomes 
manifest to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).  

The Board observes that, for the purpose of applying the laws 
administered by the VA, impaired hearing is considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores utilizing 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2009).  

In the present case, a review of service discharge documents 
discloses that, while in service, the Veteran served as a truck 
driver during the Ardennes Campaign, the Rhineland Campaign, the 
Central Europe Campaign, and the Northern France Campaign.  
Awards and commendations given the Veteran included the European 
African Middle Eastern Ribbon, the World War II Victory Medal, 
and the Germany Occupation Medal.  Unfortunately, the majority of 
the Veteran's service treatment records are unavailable, in that 
those records were apparently destroyed in a fire at the National 
Personnel Records Center in 1973.  The sole remaining service 
treatment record consists of a December 1946 separation 
examination, at which time the Veteran's ears were within normal 
limits, and hearing for the whispered voice was 15/15 in each 
ear.  

At the time of a period of public health service hospitalization 
for an unrelated problem in late 1976 and early 1977, it was 
noted that the Veteran had a history of right radical 
mastoidectomy for cholesteatoma in 1974.  Apparently, the Veteran 
had developed a persistent drainage from his right ear, for which 
he had been placed on Cortisporin otic drops at the time of 
admission. 

During the course of VA outpatient treatment in late March 1978, 
it was once again noted that the Veteran had undergone a right 
radical mastoidectomy in 1974.  Reportedly, the Veteran was 
having his ears "checked" prior to returning to his duty as a 
merchant seaman.  On physical examination, the right mastoid 
cavity was dry, though some cerumen was present, which was 
removed.  The clinical impression was of a clean right mastoid 
cavity.  

At the time of a VA outpatient audiology consultation in May 
2001, the Veteran indicated that he had been unable to hear from 
his right ear "since the 1950's."  An audiometric evaluation 
revealed the presence of a profound, mixed hearing loss in the 
Veteran's right ear, and a mild-to-severe sensorineural hearing 
loss in the left ear.  Noted at the time of evaluation was that 
the Veteran's hearing loss made it difficult for him to hear 
family members, physicians, television, the telephone, and his 
minister. 

During the course of VA outpatient treatment in November 2005, 
the Veteran complained of progressive hearing loss, with 
increasing difficulty comprehending speech.  According to the 
Veteran, he had undergone otologic surgery in the mid-1950's, 
though the exact type of surgery was, apparently, unknown.  
Otologic notes, however, showed a history of mastoidectomy and 
possible tympanoplasty in the right ear.  Audiometric examination 
revealed the presence of a profound mixed hearing loss in the 
frequency range from 250 to 8,000 Hertz in the Veteran's right 
ear, in conjunction with a mild, sloping-to-severe sensorineural 
hearing loss in the range from 250 to 8,000 Hertz in the left 
ear.  Also noted was a complaint of tinnitus.  

At the time of VA outpatient treatment in mid-August 2006, the 
Veteran complained of both hearing loss and tinnitus, as well as 
vertigo.  Noted at the time was a history of cholesteatoma of the 
middle ear.  Physical examination revealed the presence of 
abnormal white debris on the Veteran's right tympanic membrane, 
as well as some exudate in the right external auditory canal.  
The clinical impression was of right ear/head pain, with a 
questionable cholesteatoma on computerized axial tomography, 
though with an otologic examination not consistent with 
tomography findings.  

During the course of VA outpatient treatment in December 2005, 
the Veteran gave a history of right ear surgery in 1944, with 
episodic drainage over the years.  

At the time of a VA outpatient otologic evaluation in October 
2007, the Veteran gave a history of cholesteatoma for which he 
had undergone surgery "in the 1940's or 1950's."  Apparently, 
subsequent to that surgery, there was some evidence of a possible 
recurrent cholesteatoma in 2005.  However, computerized axial 
tomography conducted in April 2007 was stable, without evidence 
of active disease.   

At the time of a VA audiometric examination for compensation 
purposes in early December 2007, the Veteran complained that he 
had "no hearing in his right ear."  When questioned, the Veteran 
indicated that he had served as a truck driver in the United 
States Army from 1943 to 1945, during which time he was in combat 
in England, France, and Belgium.  Also noted was that the Veteran 
had served in the Merchant Marine from 1952 to 1972.  According 
to the Veteran, while serving in the Merchant Marine, he had 
worked as both a fireman and chief pump man.  When further 
questioned, the Veteran indicated that, while in service, he had 
been exposed to noise from firearms, machineguns, heavy 
artillery, and "combat explosions," as well as in his capacity as 
a truck driver.  The Veteran complained of tinnitus in his right 
ear, which occurred on a daily basis, and which, according to the 
Veteran, was "as loud as normal conversation."  He further 
complained of hearing loss in his right ear, which reportedly had 
its onset "in 1956."  According to the Veteran, that same year, 
he had undergone the removal of a cholesteatoma in conjunction 
with mastoid surgery in his right ear.  

Audiometric examination revealed pure tone air conduction 
threshold levels, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT EAR
100
105
105
105
100
LEFT EAR
35
45
50
50
60

Speech recognition ability was zero percent in the Veteran's 
right ear and 96 percent in the left ear.  The pertinent 
diagnoses noted were of a profound mixed hearing loss in the 
right ear, and a mild-to-severe sensorineural hearing loss in the 
left ear.  

According to the examiner, the Veteran's claims folder had not 
been sent for review.  However, his VA medical records showed a 
history of middle ear surgery and disease.  In the opinion of the 
examiner, the history of middle ear disease and surgery were 
likely the cause of the Veteran's hearing loss in the right ear.  
Significantly, the Veteran had reported that his ear surgery had 
occurred while he was in the Merchant Marine.  However, in order 
for the audiologist to provide an opinion regarding the Veteran's 
hearing loss in the left ear, she needed access to his claims 
folder.  

Regarding the Veteran's right ear tinnitus, the examiner noted 
that the Veteran was "unclear" as to when that tinnitus started.  
However, in the examining audiologist's opinion, the Veteran's 
tinnitus was likely the result of his history of middle ear 
pathology, and not military noise exposure.  

In an addendum to the aforementioned VA audiometric examination 
dated in early February 2008, the same VA audiologist who had 
conducted the Veteran's December 2007 examination indicated that 
the Veteran's claims folder had been sent for review, but that no 
enlistment or discharge testing was found in that claims folder.  
Further noted was that the Veteran had reported surgery in his 
right ear in the 1950's, and that he currently had a severe to 
profound hearing loss in the right ear.  According to the 
evaluating audiologist, the Veteran's military noise exposure was 
not contributory to his hearing loss in the right ear.  Moreover, 
the Veteran's hearing loss in his left ear was inconsistent with 
the configuration and degree of hearing loss caused by noise.  In 
the opinion of the evaluating audiologist, the hearing loss in 
the Veteran's left ear was likely the result of presbycusis 
(i.e., hearing loss caused by aging), and not military noise 
exposure.  Significantly, the Veteran had reported tinnitus only 
in his right ear.  Accordingly, in the opinion of the examining 
audiologist, the Veteran's right ear tinnitus was likely the 
result of otologic pathology and surgical treatment, and not 
military noise exposure.  

As is clear from the above, there exists a certain ambiguity 
regarding the exact nature and etiology of the Veteran's current 
hearing loss and tinnitus.  Nonetheless, in a case such as the 
Veteran's, where service treatment records are unavailable 
through no fault of the Veteran, the Board has a heightened 
obligation to explain not only its findings and conclusions, but 
to carefully consider the benefit of the doubt doctrine.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
Notwithstanding the aforementioned ambiguity, the record clearly 
shows that, while in service, the Veteran was involved in a 
number of European campaigns, to include the Ardennes Campaign, 
the Rhineland Campaign, the Central Europe Campaign, and the 
Northern France Campaign.  During these respective campaigns, the 
Veteran was reportedly driving an ammunition truck in support of 
front line troops, a task which often exposed him to noise at 
hazardous levels, including not only small arms fire, but also 
artillery (i.e., howitzer fire).  See Transcript, pp. 5-8.  
Moreover, while the exact date is uncertain, there exists at 
least some possibility that the cholesteatoma which eventually 
resulted in a need for radical mastoidectomy in the Veteran's 
right ear had its beginnings during his period of active military 
service. 

The Board concedes that, in the aforementioned February 2008 
addendum to a VA audiometric examination of December 2007, a VA 
audiologist indicated that military noise exposure was not 
contributory to the Veteran's hearing loss in the right ear, and 
that his left ear hearing loss was likely the result of 
presbycusis, and not military noise exposure.  However, that 
opinion was offered without a complete rationale to support it.  
See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Similarly 
lacking was a sufficient rationale for the audiologist's 
conclusion that the Veteran's right ear tinnitus was the result 
not of military noise exposure, but rather "otologic pathology 
and surgical treatment."  

The Board has taken into consideration the Veteran's testimony 
and various other arguments regarding the origin of his current 
hearing loss and tinnitus.  Based on those arguments, and 
following a full review of the entire pertinent evidence of 
record, the Board is of the opinion that it is at least as likely 
as not the case that the Veteran's current bilateral hearing loss 
had its origin during his period of active military service.  
Moreover, based on that same evidence, the Board is of the 
opinion that the Veteran's current tinnitus may not reasonably be 
dissociated from the sensorineural hearing loss for which service 
connection has now been granted.  Accordingly, an award of 
service connection for bilateral hearing loss and tinnitus is in 
order.  

ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for chronic tinnitus is granted.  


	                        
____________________________________________
	K. J. ALIBRANDO
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


